DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
Oath/Declaration as filed on March 12, 2020 is noted by the Examiner.

Claim Objections
Claim 20 is objected to because of the following informalities:  
In particular, acronym “TETS” recited in first and second lines of claim 20 renders the claim indefinite, because the meaning of the acronym is not apparent.  Examiner recommends applicant amend claim 20, without adding new matter, in a way that clarifies the acronym. See MPEP § 2173.05(a)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In particular, claim 20 recites limitation “a first predetermined threshold” in twelfth and thirteenth lines of the claim, but it is unclear whether the limitation is referring to same first predetermined threshold recited in tenth line of the claim or a different first predetermined threshold.

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dague et al., U.S. Patent Application Publication 2011/0160516 A1 (hereinafter Dague), in view of Hansen, U.S. Patent Application Publication 2019/0290819 A1 (hereinafter  Hansen).
Regarding claim 1, Dague teaches a system for minimizing misalignment notifications for a transcutaneous energy transfer system ("TETS"), comprising: an implantable blood pump; an external controller having; a processing circuitry (10, 110, 500 and 210 FIG. 1, paragraph[0029] of Dague teaches FIG. 1 is a front view depicting an example of a mobility-enhancing hybrid ventricular assist system 10 including an internal blood pump assembly 100, an internal controller assembly 200 connected to the blood pump  assembly via an electrical conduit 230, internal rechargeable power storage device(s) 350 contained within the controller assembly 200 (see FIG. 2), and a percutaneous lead 400 connected to the controller assembly 200 and exiting the body; the power storage device(s) 350 include one or more "smart" lithium-chemistry batteries that are readily rechargeable; an external monitoring device 500 can perform wireless 2-way communication with the internal components of the hybrid system 10, for example, via wireless telemetry device 220 (see FIG. 2); FIG. 2 is a close-up of the system of FIG. 1, not showing the external monitoring device 500 but showing exemplary internal components of the controller assembly 200; as depicted in FIG. 1, the internal pump assembly 100 can also include an implantable blood pump 110 fluidly connected to an internal chamber of a heart and circulatory system, and a programming wand 510 included in the external monitoring device 500 for communication with the controller assembly 200; and the programming wand can include a built-in display 512 for displaying menus, data, and the like, and a external wireless telemetry device 514 for communicating with the internal telemetry device 220 and one or more user-selectable buttons 516 (e.g., four buttons in this embodiment), and See also at least paragraphs[0039], [0046], [0057]-[0058] and [0071] of Dague (i.e., Dague teaches a mobility-enhancing hybrid ventricular assist system having an internal pump assembly that includes an implantable blood pump, and further having an external controller, as a monitoring device, with at least one display)); 
a transmission coil in communication with the external controller; a receiving coil configured for transcutaneous inductive communication with the transmission coil (FIG. 1, paragraph[0046] of Dague teaches as previously referenced, a blood pump system can use a transcutaneous power system to wirelessly transfer power from an external power source to components implanted in a user; for example, power can be transmitted from the external source to the internal components by generating a magnetic field in the external coil and converting the magnetic field to electrical power in the internal coil, which is distributed to the other internal components; however, transcutaneous power systems can be limited in the rate of power transferred, for example, by the size of the coils; to increase the rate at which the power storage device(s) are charged, larger coils can be used; however, larger coils occupy additional internal space, which can result in an increased possibility of infection, and can result in the user carrying additional external equipment; smaller coils, however, have slower transfer rates; furthermore, transcutaneous power transmission can lose power during transmission, some of which is lost as heat within the tissues separating the internal and external transmission coils; this heating can be damaging to tissue; additionally, due to energy lost during transmission, a user wearing external batteries, each with a fixed energy capacity, would have less time in between battery changes when using a transcutaneous power transfer system when compared to transferring power via the percutaneous lead 400; also, fixation of the coils is critical for maintaining optimal alignment; and as the coils become more decoupled (i.e. through misalignment and/or separation), efficiency of the transfer drops); and 
an implantable controller in communication with; and the implantable blood pump, the implantable controller having a power source configured to receive power from (200, 350 FIGS. 1-2, paragraph[0029] of Dague teaches FIG. 1 is a front view depicting an example of a mobility-enhancing hybrid ventricular assist system 10 including an internal blood pump assembly 100, an internal controller assembly 200 connected to the blood pump  assembly via an electrical conduit 230, internal rechargeable power storage device(s) 350 contained within the controller assembly 200 (see FIG. 2), and a percutaneous lead 400 connected to the controller assembly 200 and exiting the body; the power storage device(s) 350 include one or more "smart" lithium-chemistry batteries that are readily rechargeable; an external monitoring device 500 can perform wireless 2-way communication with the internal components of the hybrid system 10, for example, via wireless telemetry device 220 (see FIG. 2); FIG. 2 is a close-up of the system of FIG. 1, not showing the external monitoring device 500 but showing exemplary internal components of the controller assembly 200; as depicted in FIG. 1, the internal pump assembly 100 can also include an implantable blood pump 110 fluidly connected to an internal chamber of a heart and circulatory system, and a programming wand 510 included in the external monitoring device 500 for communication with the controller assembly 200; and the programming wand can include a built-in display 512 for displaying menus, data, and the like, and a external wireless telemetry device 514 for communicating with the internal telemetry device 220 and one or more user-selectable buttons 516 (e.g., four buttons in this embodiment), and See also at least paragraph[0032] of Dague (i.e., Dague teaches the implantable blood pump, containing internal power storage device(s), in communication with an internal controller assembly)); and 
operate in a second mode where the alert is only generated when the power remaining in the power source for the implantable controller is below a first predetermined power source threshold (FIGS. 1-2, paragraph[0039] of Dague teaches because some batteries may become non-rechargeable if fully depleted, some batteries, such as "smart" lithium-polymer batteries, can include internal circuitry that prevents the batteries from becoming fully depleted; as such, if the charge level within such a battery falls below a predetermined level, this internal circuitry can cause the battery to stop delivering power to avoid irreversibly damaging the battery; accordingly, if the charge within a battery falls below this predetermined level, the battery is functionally depleted; as an alternative, the controller device 210 can determine whether the energy remaining in a particular power storage device 350 has fallen below a predetermined threshold and can stop transferring power from a power storage device 350 if the remaining energy falls below that predetermined threshold; and till, another possibility is to have the controller device 210 send a warning signal when the power capacity drops below a certain level and into a range where operation of the pump is still possible, but before it is considered functionally depleted, and See also at least paragraphs[0006], [0057]-[0058], and Claim 22 of Dague (i.e., Dague teaches the external controller in conjunction with an internal controller device of the internal controller assembly sends a warning signal when power capacity drops below a certain level)); but does not expressly teach a power source and; the receiving coil; the receiving coil, the processing circuitry being configured to: operate in a first mode where an alert is generated when a power efficiency transfer between the transmission coil and the receiving coil is below a first predetermined threshold.
However, Hansen teaches a power source and (22 FIGS. 1-2, and 8, paragraph[0040] of Hansen teaches FIG. 1 illustrates the mechanical circulatory support system 10 during external power source 22 powered operation; a driveline 26 couples the implanted blood pump 14 to an internal module 29 can be located within the patient's body, and specifically can be located within the patient's abdomen 28; the internal module 29 can wirelessly connect the implanted blood pump 14 to power source 22 and/or to the system controller 20, which monitors system 10 operation; related controller systems applicable to the present invention are described in greater detail below and in U.S. Pat. Nos. 5,888,242, 6,991,595, 8,323,174, 8,449,444, 8,506,471, 8,597,350, and 8,657,733 and U.S. Patent Publication Nos. 2005/0071001 and 2013/0314047, all of which are incorporated herein by reference for all purposes in their entirety; in some embodiments, the system can include one, two, or more external power sources 22; it will be appreciated that although the system controller 20 is illustrated outside/external to the patient body, system controller 20 may be partially or fully implantable within the patient, as separate components or integrated with the blood bump 14; and examples of such modifications are further described in U.S. Pat. No. 8,562,508 and U.S. Patent Publication No. 2013/0127253, all of which are incorporated herein by reference for all purposes in their entirety); the receiving coil; the receiving coil (211 FIGS. 1 and 8, paragraph[0043] of Hansen teaches the mechanical circulatory support system 10 also includes a power transmitter unit 208, also referred to herein as a non-implantable charger 208 and/or as a charging device 208, that is external to the patient; the transmitter unit 208 can comprise a housing 209 that can define an internal volume and that can be a deformable and/or flexible housing 209 that can include a transmitter resonator 210, also referred to herein as a TETS transmitter 210; the transmitter resonator 210 can include, for example, a coil 211, including an inductive coil that is flexible, deformable, and/or flexible; and in some embodiments, the coil 211 can be configured to deform to at least partially conform with patient anatomy, and See also at least paragraphs[0040], [0045]-[0046], and [0061] of Hansen (i.e., Hansen teaches the implantable system controller, which is part of the external controller, having a transmitter unit with transmitter resonator that includes an inductive coil to receive power)), the processing circuitry being configured to: operate in a first mode where an alert is generated when a power efficiency transfer between the transmission coil and the receiving coil is below a first predetermined threshold (FIGS. 1-2, and 8, paragraph[0013] of Hansen teaches in some embodiments, the plurality of sensors include at least one of: a stress gauge; or a strain gauge; in some embodiments, the charging device further includes at least one motion constraint that directs deformation of the primary coil in at least one desired direction; and in some embodiments, the at least one motion constraint can limit deformation to less than a 90° bend of the primary coil; in some embodiments, the processor can trigger an alarm, which alarm can be audible, visual, and/or haptic, when at least one of: deformation of the primary coil exceeds a deformation-threshold level, or power transfer drops below a transfer-threshold level; in some embodiments, the transfer-threshold level specifies a predetermined amount of transferred power in a predetermined amount of time, and See also at least paragraphs[0017], [0040], and [0061] of Hansen (i.e., Hansen teaches the processor, which is part of an implantable system controller, can trigger and alert and/or alarm when power transfer drops below a transfer-threshold level)).
Furthermore, Dague and Hansen are considered to be analogous art because they are from the same field of endeavor with respect to a medical device, and involve the same problem of forming the medical device to be implantable in a user.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system and method of Dague based on Hansen to have the external controller having a power source and the processing circuitry; and the implantable controller in communication with the receiving coil and the implantable blood pump, the implantable controller having the power source configured to receive power from the receiving coil, the processing circuitry being configured to: operate in a first mode where an alert is generated when a power efficiency transfer between the transmission coil and the receiving coil is below a first predetermined threshold.  One reason for the modification as taught by Hansen is to improve wireless charging of an implantable medical device such as an implantable and/or implanted ventricular assist device (paragraph[0007] of Hansen).
Regarding claim 7, Dague and Hansen teach the system of Claim 1, wherein the external controller further includes a display (520 FIG. 1, paragraph[0071] of Dague teaches referring again to FIGS. 1-2, prior to implantation, the connectors of the pump assembly 100 (e.g., connector 102) and the controller assembly 200 (e.g., connectors 202 and 204) can be capped to protect the connectors from contaminants; in some embodiments, a pocket is developed between the posterior sheath and the rectus muscle to accommodate the controller assembly 200; a tunneling device can be utilized to create tunnels between the internal components (e.g., the pump assembly 100 and the controller assembly 200) for the passage of intervening conduits (e.g., the electrical conduit 230) and to create a tunnel between the pocket to contain the controller assembly 200 and the exit location of the percutaneous lead 400; the electrical conduit 230 can be inserted in the tunnel leading to the blood pump assembly 100 and secured to the bulkhead connector 102; the percutaneous lead 400 can be tunneled to the pocket developed for the controller assembly 200, the controller assembly 200 can be positioned in the pocket, the conduit 230 can be secured to the controller assembly 200 using the bulkhead connector 202, and the percutaneous lead can be secured to the bulkhead connector 204 in the controller assembly 200; pumping may be subsequently initiated (e.g., by placing the telemetry wand 510 over the controller assembly 200 and initiating a start-up mode) using power transferred through the percutaneous lead 400; the optional display 520 can display information such as hemodynamic parameters; after verifying proper functioning of the hybrid system 10, the internal power storage device(s) 350 can then be enabled and tested; and after completion of the operative procedure, chest and abdominal radiographs can be obtained to confirm component positioning, and See also at least paragraphs[0029], [0039], and [0057]-[0058] of Dague (i.e., Dague teaches a mobility-enhancing hybrid ventricular assist system having an internal pump assembly that includes an implantable blood pump, and further having an external controller, as a monitoring device, with at least one display)).
Regarding claim 10, Dague teaches a method for minimizing misalignment notifications for a TETS, including a TETS, with an implantable blood pump, an external controller having; a processing circuitry (10, 110, 500 and 210 FIG. 1, paragraph[0029] of Dague teaches FIG. 1 is a front view depicting an example of a mobility-enhancing hybrid ventricular assist system 10 including an internal blood pump assembly 100, an internal controller assembly 200 connected to the blood pump  assembly via an electrical conduit 230, internal rechargeable power storage device(s) 350 contained within the controller assembly 200 (see FIG. 2), and a percutaneous lead 400 connected to the controller assembly 200 and exiting the body; the power storage device(s) 350 include one or more "smart" lithium-chemistry batteries that are readily rechargeable; an external monitoring device 500 can perform wireless 2-way communication with the internal components of the hybrid system 10, for example, via wireless telemetry device 220 (see FIG. 2); FIG. 2 is a close-up of the system of FIG. 1, not showing the external monitoring device 500 but showing exemplary internal components of the controller assembly 200; as depicted in FIG. 1, the internal pump assembly 100 can also include an implantable blood pump 110 fluidly connected to an internal chamber of a heart and circulatory system, and a programming wand 510 included in the external monitoring device 500 for communication with the controller assembly 200; and the programming wand can include a built-in display 512 for displaying menus, data, and the like, and a external wireless telemetry device 514 for communicating with the internal telemetry device 220 and one or more user-selectable buttons 516 (e.g., four buttons in this embodiment), and See also at least paragraphs[0039], [0046], [0057]-[0058] and [0071] of Dague (i.e., Dague teaches a mobility-enhancing hybrid ventricular assist system having an internal pump assembly that includes an implantable blood pump, and further having an external controller, as a monitoring device, with at least one display)), a transmission coil in communication with the external controller, a receiving coil configured for transcutaneous inductive communication with the transmission coil (FIG. 1, paragraph[0046] of Dague teaches as previously referenced, a blood pump system can use a transcutaneous power system to wirelessly transfer power from an external power source to components implanted in a user; for example, power can be transmitted from the external source to the internal components by generating a magnetic field in the external coil and converting the magnetic field to electrical power in the internal coil, which is distributed to the other internal components; however, transcutaneous power systems can be limited in the rate of power transferred, for example, by the size of the coils; to increase the rate at which the power storage device(s) are charged, larger coils can be used; however, larger coils occupy additional internal space, which can result in an increased possibility of infection, and can result in the user carrying additional external equipment; smaller coils, however, have slower transfer rates; furthermore, transcutaneous power transmission can lose power during transmission, some of which is lost as heat within the tissues separating the internal and external transmission coils; this heating can be damaging to tissue; additionally, due to energy lost during transmission, a user wearing external batteries, each with a fixed energy capacity, would have less time in between battery changes when using a transcutaneous power transfer system when compared to transferring power via the percutaneous lead 400; also, fixation of the coils is critical for maintaining optimal alignment; and as the coils become more decoupled (i.e. through misalignment and/or separation), efficiency of the transfer drops), and an implantable controller in communication with; and the implantable blood pump, the implantable controller having a power source configured to receive power from (200, 350 FIGS. 1-2, paragraph[0029] of Dague teaches FIG. 1 is a front view depicting an example of a mobility-enhancing hybrid ventricular assist system 10 including an internal blood pump assembly 100, an internal controller assembly 200 connected to the blood pump  assembly via an electrical conduit 230, internal rechargeable power storage device(s) 350 contained within the controller assembly 200 (see FIG. 2), and a percutaneous lead 400 connected to the controller assembly 200 and exiting the body; the power storage device(s) 350 include one or more "smart" lithium-chemistry batteries that are readily rechargeable; an external monitoring device 500 can perform wireless 2-way communication with the internal components of the hybrid system 10, for example, via wireless telemetry device 220 (see FIG. 2); FIG. 2 is a close-up of the system of FIG. 1, not showing the external monitoring device 500 but showing exemplary internal components of the controller assembly 200; as depicted in FIG. 1, the internal pump assembly 100 can also include an implantable blood pump 110 fluidly connected to an internal chamber of a heart and circulatory system, and a programming wand 510 included in the external monitoring device 500 for communication with the controller assembly 200; and the programming wand can include a built-in display 512 for displaying menus, data, and the like, and a external wireless telemetry device 514 for communicating with the internal telemetry device 220 and one or more user-selectable buttons 516 (e.g., four buttons in this embodiment), and See also at least paragraph[0032] of Dague (i.e., Dague teaches the implantable blood pump, containing internal power storage device(s), in communication with an internal controller assembly)); and
operating in a second mode where the alert is only generated when the power remaining in the power source for the implantable controller is below a first predetermined power source threshold (FIGS. 1-2, paragraph[0039] of Dague teaches because some batteries may become non-rechargeable if fully depleted, some batteries, such as "smart" lithium-polymer batteries, can include internal circuitry that prevents the batteries from becoming fully depleted; as such, if the charge level within such a battery falls below a predetermined level, this internal circuitry can cause the battery to stop delivering power to avoid irreversibly damaging the battery; accordingly, if the charge within a battery falls below this predetermined level, the battery is functionally depleted; as an alternative, the controller device 210 can determine whether the energy remaining in a particular power storage device 350 has fallen below a predetermined threshold and can stop transferring power from a power storage device 350 if the remaining energy falls below that predetermined threshold; and till, another possibility is to have the controller device 210 send a warning signal when the power capacity drops below a certain level and into a range where operation of the pump is still possible, but before it is considered functionally depleted, and See also at least paragraphs[0006], [0057]-[0058], and Claim 22 of Dague (i.e., Dague teaches the external controller in conjunction with an internal controller device of the internal controller assembly sends a warning signal when power capacity drops below a certain level)); but does not expressly teach a power source and; the receiving coil; the receiving coil, the method comprising: operating in a first mode where an alert is generated when a power efficiency transfer between the transmission coil and the receiving coil is below a first predetermined threshold.
However, Hansen teaches a power source and (22 FIGS. 1-2, and 8, paragraph[0040] of Hansen teaches FIG. 1 illustrates the mechanical circulatory support system 10 during external power source 22 powered operation; a driveline 26 couples the implanted blood pump 14 to an internal module 29 can be located within the patient's body, and specifically can be located within the patient's abdomen 28; the internal module 29 can wirelessly connect the implanted blood pump 14 to power source 22 and/or to the system controller 20, which monitors system 10 operation; related controller systems applicable to the present invention are described in greater detail below and in U.S. Pat. Nos. 5,888,242, 6,991,595, 8,323,174, 8,449,444, 8,506,471, 8,597,350, and 8,657,733 and U.S. Patent Publication Nos. 2005/0071001 and 2013/0314047, all of which are incorporated herein by reference for all purposes in their entirety; in some embodiments, the system can include one, two, or more external power sources 22; it will be appreciated that although the system controller 20 is illustrated outside/external to the patient body, system controller 20 may be partially or fully implantable within the patient, as separate components or integrated with the blood bump 14; and examples of such modifications are further described in U.S. Pat. No. 8,562,508 and U.S. Patent Publication No. 2013/0127253, all of which are incorporated herein by reference for all purposes in their entirety); the receiving coil; the receiving coil (211 FIGS. 1 and 8, paragraph[0043] of Hansen teaches the mechanical circulatory support system 10 also includes a power transmitter unit 208, also referred to herein as a non-implantable charger 208 and/or as a charging device 208, that is external to the patient; the transmitter unit 208 can comprise a housing 209 that can define an internal volume and that can be a deformable and/or flexible housing 209 that can include a transmitter resonator 210, also referred to herein as a TETS transmitter 210; the transmitter resonator 210 can include, for example, a coil 211, including an inductive coil that is flexible, deformable, and/or flexible; and in some embodiments, the coil 211 can be configured to deform to at least partially conform with patient anatomy, and See also at least paragraphs[0040], [0045]-[0046], and [0061] of Hansen (i.e., Hansen teaches the implantable system controller, which is part of the external controller, having a transmitter unit with transmitter resonator that includes an inductive coil to receive power)), the method comprising: operating in a first mode where an alert is generated when a power efficiency transfer between the transmission coil and the receiving coil is below a first predetermined threshold (FIGS. 1-2, and 8, paragraph[0013] of Hansen teaches in some embodiments, the plurality of sensors include at least one of: a stress gauge; or a strain gauge; in some embodiments, the charging device further includes at least one motion constraint that directs deformation of the primary coil in at least one desired direction; and in some embodiments, the at least one motion constraint can limit deformation to less than a 90° bend of the primary coil; in some embodiments, the processor can trigger an alarm, which alarm can be audible, visual, and/or haptic, when at least one of: deformation of the primary coil exceeds a deformation-threshold level, or power transfer drops below a transfer-threshold level; in some embodiments, the transfer-threshold level specifies a predetermined amount of transferred power in a predetermined amount of time, and See also at least paragraphs[0017], [0040], and [0061] of Hansen (i.e., Hansen teaches the processor, which is part of an implantable system controller, can trigger and alert and/or alarm when power transfer drops below a transfer-threshold level)).
Regarding claim 16, Dague and Hansen teach the method of Claim 10, wherein the external controller further includes a display (520 FIG. 1, paragraph[0071] of Dague teaches referring again to FIGS. 1-2, prior to implantation, the connectors of the pump assembly 100 (e.g., connector 102) and the controller assembly 200 (e.g., connectors 202 and 204) can be capped to protect the connectors from contaminants; in some embodiments, a pocket is developed between the posterior sheath and the rectus muscle to accommodate the controller assembly 200; a tunneling device can be utilized to create tunnels between the internal components (e.g., the pump assembly 100 and the controller assembly 200) for the passage of intervening conduits (e.g., the electrical conduit 230) and to create a tunnel between the pocket to contain the controller assembly 200 and the exit location of the percutaneous lead 400; the electrical conduit 230 can be inserted in the tunnel leading to the blood pump assembly 100 and secured to the bulkhead connector 102; the percutaneous lead 400 can be tunneled to the pocket developed for the controller assembly 200, the controller assembly 200 can be positioned in the pocket, the conduit 230 can be secured to the controller assembly 200 using the bulkhead connector 202, and the percutaneous lead can be secured to the bulkhead connector 204 in the controller assembly 200; pumping may be subsequently initiated (e.g., by placing the telemetry wand 510 over the controller assembly 200 and initiating a start-up mode) using power transferred through the percutaneous lead 400; the optional display 520 can display information such as hemodynamic parameters; after verifying proper functioning of the hybrid system 10, the internal power storage device(s) 350 can then be enabled and tested; and after completion of the operative procedure, chest and abdominal radiographs can be obtained to confirm component positioning, and See also at least paragraphs[0029], [0039], and [0057]-[0058] of Dague (i.e., Dague teaches a mobility-enhancing hybrid ventricular assist system having an internal pump assembly that includes an implantable blood pump, and further having an external controller, as a monitoring device, with at least one display)).
Claims 4-5, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dague, in view of Hansen, and Jacobsen et al., U.S. Patent Application Publication 2015/0196709 A1 (hereinafter  Jacobsen).
Regarding claim 4, Dague and Hansen teach the system of Claim 1, but do not expressly teach wherein the alert is generated in the second mode after a second predetermined period of time after the first predetermined power source threshold is reached.
However, Jacobsen teaches wherein the alert is generated in the second mode after a second predetermined period of time after the first predetermined power source threshold is reached (paragraph[0016] of Jacobsen teaches for example, United States Patent Publication 20120226350 to Rudser et al. entitled "Controller and Power Source for Implantable Blood Pump " discloses a system for controlling the operation and power consumption of an implantable device, such that program information and modes of operation may be stored; for example, the system of Rudser et al. may generate a signal of the time remaining for operation under a current battery power, wherein such a time remaining may be displayed on a display device, such that when the time-remaining value reaches a threshold or range of values that may be dangerous to a patient, a warning is issued; however, the system appears to lack any teaching or suggestion of an infusion pump battery capacity management system that provides a notification or a warning to a user before infusion begins, that a particular infusion will require a recharge based on the current battery capacity, and See also at least paragraph[0008] of Jacobsen (i.e., Jacobsen teaches issuing a warning when time remaining, for operation of an implantable blood pump under a current battery power, reaches a range of values wherein the timing is configurable)).
Furthermore, Dague, Hansen, and Jacobsen are considered to be analogous art because they are from the same field of endeavor with respect to a medical device, and involve the same problem of forming the medical device to be implantable in a user.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system and method of Dague based on Hansen and Jacobsen wherein the alert is generated in the second mode after a second predetermined period of time after the first predetermined power source threshold is reached.  One reason for the modification as taught by Hansen is to improve wireless charging of an implantable medical device such as an implantable and/or implanted ventricular assist device (paragraph[0007] of Hansen).  Another reason for the modification as taught by Jacobsen is to provide a suitable warning when time remaining for operation under a current battery power may be dangerous to a patient (paragraph[0016] of Jacobsen).
Regarding claim 5, Dague, Hansen, and Jacobsen teach the system of Claim 4, wherein the alert is generated in the second mode less than 30 seconds after the first predetermined power source threshold is reached (paragraph[0016] of Jacobsen teaches for example, United States Patent Publication 20120226350 to Rudser et al. entitled "Controller and Power Source for Implantable Blood Pump " discloses a system for controlling the operation and power consumption of an implantable device, such that program information and modes of operation may be stored; for example, the system of Rudser et al. may generate a signal of the time remaining for operation under a current battery power, wherein such a time remaining may be displayed on a display device, such that when the time-remaining value reaches a threshold or range of values that may be dangerous to a patient, a warning is issued; however, the system appears to lack any teaching or suggestion of an infusion pump battery capacity management system that provides a notification or a warning to a user before infusion begins, that a particular infusion will require a recharge based on the current battery capacity, and See also at least paragraph[0008] of Jacobsen (i.e., Jacobsen teaches issuing a warning when time remaining, for operation of an implantable blood pump under a current battery power, reaches a range of values wherein the timing is configurable)).
Regarding claim 13, Dague and Hansen teach the method of Claim 10, but do not expressly teach wherein the alert is generated in the second mode after a second predetermined period of time after the first predetermined power source threshold is reached.
However, Jacobsen teaches wherein the alert is generated in the second mode after a second predetermined period of time after the first predetermined power source threshold is reached (paragraph[0016] of Jacobsen teaches for example, United States Patent Publication 20120226350 to Rudser et al. entitled "Controller and Power Source for Implantable Blood Pump " discloses a system for controlling the operation and power consumption of an implantable device, such that program information and modes of operation may be stored; for example, the system of Rudser et al. may generate a signal of the time remaining for operation under a current battery power, wherein such a time remaining may be displayed on a display device, such that when the time-remaining value reaches a threshold or range of values that may be dangerous to a patient, a warning is issued; however, the system appears to lack any teaching or suggestion of an infusion pump battery capacity management system that provides a notification or a warning to a user before infusion begins, that a particular infusion will require a recharge based on the current battery capacity, and See also at least paragraph[0008] of Jacobsen (i.e., Jacobsen teaches issuing a warning when time remaining, for operation of an implantable blood pump under a current battery power, reaches a range of values wherein the timing is configurable)).
Regarding claim 14, Dague and Hansen teach the method of Claim 10, but do not expressly teach wherein the alert in the second mode is generated less than 30 seconds after the first predetermined power source threshold is reached.
However, Jacobsen teaches wherein the alert in the second mode is generated less than 30 seconds after the first predetermined power source threshold is reached (paragraph[0016] of Jacobsen teaches for example, United States Patent Publication 20120226350 to Rudser et al. entitled "Controller and Power Source for Implantable Blood Pump " discloses a system for controlling the operation and power consumption of an implantable device, such that program information and modes of operation may be stored; for example, the system of Rudser et al. may generate a signal of the time remaining for operation under a current battery power, wherein such a time remaining may be displayed on a display device, such that when the time-remaining value reaches a threshold or range of values that may be dangerous to a patient, a warning is issued; however, the system appears to lack any teaching or suggestion of an infusion pump battery capacity management system that provides a notification or a warning to a user before infusion begins, that a particular infusion will require a recharge based on the current battery capacity, and See also at least paragraph[0008] of Jacobsen (i.e., Jacobsen teaches issuing a warning when time remaining, for operation of an implantable blood pump under a current battery power, reaches a range of values wherein the timing is configurable)).
Claims 2, 11, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dague, in view of Hansen, and Rudser, U.S. Patent Application Publication 2017/0246366 A1 (hereinafter  Rudser).
Regarding claim 2, Dague and Hansen teach the system of Claim 1, but do not expressly teach wherein the alert is generated in the first mode after a first predetermined period of time after the power efficiency transfer between the transmission coil and the receiving coil is below the first predetermined threshold.
However, Rudser teaches wherein the alert is generated in the first mode after a first predetermined period of time after the power efficiency transfer between the transmission coil and the receiving coil is below the first predetermined threshold (FIGS. 1-2, paragraph[0042] of Rudser teaches switching to battery 225 power may provide a temporary charge until the battery 225 is depleted; although the battery may deplete relatively quickly (as compared to the battery 125 associated with the external electronics 130), the power stored therein may be enough to suppress any detection of a change in power source by the power source detection circuit 129, since the power from the battery 225 will appear to the power source detection circuit 129 to be power from an external source; and thus, in cases of brief fluctuations in power, the battery may prevent the triggering on an unnecessary alert by the external electronics 130, but in the event of a longer outage (e.g., indicative that the device is disconnected from the vehicle power), the battery 225 will deplete and the power source detection circuit 129 will trigger the desire alert, and See also at least paragraphs[0034] of Rudser (i.e., Rudser teaches triggering an alert in an event of a long outage but preventing the triggering of the alert if there are brief fluctuations)).
Furthermore, Dague, Hansen, and Rudser are considered to be analogous art because they are from the same field of endeavor with respect to a medical device, and involve the same problem of forming the medical device to be implantable in a user.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system and method of Dague based on Hansen and Rudser wherein the alert is generated in the first mode after a first predetermined period of time after the power efficiency transfer between the transmission coil and the receiving coil is below the first predetermined threshold.  One reason for the modification as taught by Hansen is to improve wireless charging of an implantable medical device such as an implantable and/or implanted ventricular assist device (paragraph[0007] of Hansen).  Another reason for the modification as taught by Rudser is to suitably manage power supply to an implanted device, such as an implanted blood pump (paragraph[0003] of Rudser).
Regarding claim 11, Dague and Hansen teach the method of Claim 10, but do not expressly teach wherein the alert in the first mode is generated after a first predetermined period of time after the power efficiency transfer between the transmission coil and the receiving coil is below the first predetermined threshold.
However, Rudser teaches wherein the alert in the first mode is generated after a first predetermined period of time after the power efficiency transfer between the transmission coil and the receiving coil is below the first predetermined threshold (FIGS. 1-2, paragraph[0042] of Rudser teaches switching to battery 225 power may provide a temporary charge until the battery 225 is depleted; although the battery may deplete relatively quickly (as compared to the battery 125 associated with the external electronics 130), the power stored therein may be enough to suppress any detection of a change in power source by the power source detection circuit 129, since the power from the battery 225 will appear to the power source detection circuit 129 to be power from an external source; and thus, in cases of brief fluctuations in power, the battery may prevent the triggering on an unnecessary alert by the external electronics 130, but in the event of a longer outage (e.g., indicative that the device is disconnected from the vehicle power), the battery 225 will deplete and the power source detection circuit 129 will trigger the desire alert, and See also at least paragraphs[0034] of Rudser (i.e., Rudser teaches triggering an alert in an event of a long outage but preventing the triggering of the alert if there are brief fluctuations)).
Regarding claim 15, Dague and Hansen teach the method of Claim 10, but do not expressly teach wherein the alert in the first mode is disabled when the external controller is configured to operate in the second mode.
However, Rudser teaches wherein the alert in the first mode is disabled when the external controller is configured to operate in the second mode (FIGS. 1-2, paragraph[0042] of Rudser teaches switching to battery 225 power may provide a temporary charge until the battery 225 is depleted; although the battery may deplete relatively quickly (as compared to the battery 125 associated with the external electronics 130), the power stored therein may be enough to suppress any detection of a change in power source by the power source detection circuit 129, since the power from the battery 225 will appear to the power source detection circuit 129 to be power from an external source; and thus, in cases of brief fluctuations in power, the battery may prevent the triggering on an unnecessary alert by the external electronics 130, but in the event of a longer outage (e.g., indicative that the device is disconnected from the vehicle power), the battery 225 will deplete and the power source detection circuit 129 will trigger the desire alert, and See also at least paragraphs[0034] of Rudser (i.e., Rudser teaches triggering an alert in an event of a long outage but preventing the triggering of the alert if there are brief fluctuations)).
Regarding claim 20, Dague teaches a method for minimizing misalignment notifications for a TETS, including a TETS, with an implantable blood pump, an external controller having; a processing circuitry (10, 110, 500 and 210 FIG. 1, paragraph[0029] of Dague teaches FIG. 1 is a front view depicting an example of a mobility-enhancing hybrid ventricular assist system 10 including an internal blood pump assembly 100, an internal controller assembly 200 connected to the blood pump  assembly via an electrical conduit 230, internal rechargeable power storage device(s) 350 contained within the controller assembly 200 (see FIG. 2), and a percutaneous lead 400 connected to the controller assembly 200 and exiting the body; the power storage device(s) 350 include one or more "smart" lithium-chemistry batteries that are readily rechargeable; an external monitoring device 500 can perform wireless 2-way communication with the internal components of the hybrid system 10, for example, via wireless telemetry device 220 (see FIG. 2); FIG. 2 is a close-up of the system of FIG. 1, not showing the external monitoring device 500 but showing exemplary internal components of the controller assembly 200; as depicted in FIG. 1, the internal pump assembly 100 can also include an implantable blood pump 110 fluidly connected to an internal chamber of a heart and circulatory system, and a programming wand 510 included in the external monitoring device 500 for communication with the controller assembly 200; and the programming wand can include a built-in display 512 for displaying menus, data, and the like, and a external wireless telemetry device 514 for communicating with the internal telemetry device 220 and one or more user-selectable buttons 516 (e.g., four buttons in this embodiment), and See also at least paragraphs[0039], [0046], [0057]-[0058] and [0071] of Dague (i.e., Dague teaches a mobility-enhancing hybrid ventricular assist system having an internal pump assembly that includes an implantable blood pump, and further having an external controller, as a monitoring device, with at least one display)), a transmission coil in communication with the external controller, a receiving coil configured for transcutaneous inductive communication with the transmission coil (FIG. 1, paragraph[0046] of Dague teaches as previously referenced, a blood pump system can use a transcutaneous power system to wirelessly transfer power from an external power source to components implanted in a user; for example, power can be transmitted from the external source to the internal components by generating a magnetic field in the external coil and converting the magnetic field to electrical power in the internal coil, which is distributed to the other internal components; however, transcutaneous power systems can be limited in the rate of power transferred, for example, by the size of the coils; to increase the rate at which the power storage device(s) are charged, larger coils can be used; however, larger coils occupy additional internal space, which can result in an increased possibility of infection, and can result in the user carrying additional external equipment; smaller coils, however, have slower transfer rates; furthermore, transcutaneous power transmission can lose power during transmission, some of which is lost as heat within the tissues separating the internal and external transmission coils; this heating can be damaging to tissue; additionally, due to energy lost during transmission, a user wearing external batteries, each with a fixed energy capacity, would have less time in between battery changes when using a transcutaneous power transfer system when compared to transferring power via the percutaneous lead 400; also, fixation of the coils is critical for maintaining optimal alignment; and as the coils become more decoupled (i.e. through misalignment and/or separation), efficiency of the transfer drops), and, an implantable controller in communication with; and the implantable blood pump, the implantable controller having a power source configured to receive power from (200, 350 FIGS. 1-2, paragraph[0029] of Dague teaches FIG. 1 is a front view depicting an example of a mobility-enhancing hybrid ventricular assist system 10 including an internal blood pump assembly 100, an internal controller assembly 200 connected to the blood pump  assembly via an electrical conduit 230, internal rechargeable power storage device(s) 350 contained within the controller assembly 200 (see FIG. 2), and a percutaneous lead 400 connected to the controller assembly 200 and exiting the body; the power storage device(s) 350 include one or more "smart" lithium-chemistry batteries that are readily rechargeable; an external monitoring device 500 can perform wireless 2-way communication with the internal components of the hybrid system 10, for example, via wireless telemetry device 220 (see FIG. 2); FIG. 2 is a close-up of the system of FIG. 1, not showing the external monitoring device 500 but showing exemplary internal components of the controller assembly 200; as depicted in FIG. 1, the internal pump assembly 100 can also include an implantable blood pump 110 fluidly connected to an internal chamber of a heart and circulatory system, and a programming wand 510 included in the external monitoring device 500 for communication with the controller assembly 200; and the programming wand can include a built-in display 512 for displaying menus, data, and the like, and a external wireless telemetry device 514 for communicating with the internal telemetry device 220 and one or more user-selectable buttons 516 (e.g., four buttons in this embodiment), and See also at least paragraph[0032] of Dague (i.e., Dague teaches the implantable blood pump, containing internal power storage device(s), in communication with an internal controller assembly)); and generating the alert in the second mode after a second predetermined period of time when the power remaining in the power source for the implantable controller is below a first predetermined power source threshold (FIGS. 1-2, paragraph[0039] of Dague teaches because some batteries may become non-rechargeable if fully depleted, some batteries, such as "smart" lithium-polymer batteries, can include internal circuitry that prevents the batteries from becoming fully depleted; as such, if the charge level within such a battery falls below a predetermined level, this internal circuitry can cause the battery to stop delivering power to avoid irreversibly damaging the battery; accordingly, if the charge within a battery falls below this predetermined level, the battery is functionally depleted; as an alternative, the controller device 210 can determine whether the energy remaining in a particular power storage device 350 has fallen below a predetermined threshold and can stop transferring power from a power storage device 350 if the remaining energy falls below that predetermined threshold; and till, another possibility is to have the controller device 210 send a warning signal when the power capacity drops below a certain level and into a range where operation of the pump is still possible, but before it is considered functionally depleted, and See also at least paragraphs[0006], [0057]-[0058], and Claim 22 of Dague (i.e., Dague teaches the external controller in conjunction with an internal controller device of the internal controller assembly sends a warning signal when power capacity drops below a certain level)); but does not expressly teach a power source; the receiving coil; the receiving coil, the method comprising: operating in a first mode where an alert is generated after a first predetermined period of time when a power efficiency transfer between the transmission coil and the receiving coil is below a first predetermined threshold; disabling the alert that is generated after a first predetermined period of time when a power efficiency transfer between the transmission coil and the receiving coil is below a first predetermined threshold in a second mode.
However, Hansen teaches a power source and (22 FIGS. 1-2, and 8, paragraph[0040] of Hansen teaches FIG. 1 illustrates the mechanical circulatory support system 10 during external power source 22 powered operation; a driveline 26 couples the implanted blood pump 14 to an internal module 29 can be located within the patient's body, and specifically can be located within the patient's abdomen 28; the internal module 29 can wirelessly connect the implanted blood pump 14 to power source 22 and/or to the system controller 20, which monitors system 10 operation; related controller systems applicable to the present invention are described in greater detail below and in U.S. Pat. Nos. 5,888,242, 6,991,595, 8,323,174, 8,449,444, 8,506,471, 8,597,350, and 8,657,733 and U.S. Patent Publication Nos. 2005/0071001 and 2013/0314047, all of which are incorporated herein by reference for all purposes in their entirety; in some embodiments, the system can include one, two, or more external power sources 22; it will be appreciated that although the system controller 20 is illustrated outside/external to the patient body, system controller 20 may be partially or fully implantable within the patient, as separate components or integrated with the blood bump 14; and examples of such modifications are further described in U.S. Pat. No. 8,562,508 and U.S. Patent Publication No. 2013/0127253, all of which are incorporated herein by reference for all purposes in their entirety); the receiving coil; the receiving coil (211 FIGS. 1 and 8, paragraph[0043] of Hansen teaches the mechanical circulatory support system 10 also includes a power transmitter unit 208, also referred to herein as a non-implantable charger 208 and/or as a charging device 208, that is external to the patient; the transmitter unit 208 can comprise a housing 209 that can define an internal volume and that can be a deformable and/or flexible housing 209 that can include a transmitter resonator 210, also referred to herein as a TETS transmitter 210; the transmitter resonator 210 can include, for example, a coil 211, including an inductive coil that is flexible, deformable, and/or flexible; and in some embodiments, the coil 211 can be configured to deform to at least partially conform with patient anatomy, and See also at least paragraphs[0040], [0045]-[0046], and [0061] of Hansen (i.e., Hansen teaches the implantable system controller, which is part of the external controller, having a transmitter unit with transmitter resonator that includes an inductive coil to receive power)), the method comprising: operating in a first mode where an alert is generated after a first predetermined period of time when a power efficiency transfer between the transmission coil and the receiving coil is below a first predetermined threshold (FIGS. 1-2, and 8, paragraph[0013] of Hansen teaches in some embodiments, the plurality of sensors include at least one of: a stress gauge; or a strain gauge; in some embodiments, the charging device further includes at least one motion constraint that directs deformation of the primary coil in at least one desired direction; and in some embodiments, the at least one motion constraint can limit deformation to less than a 90° bend of the primary coil; in some embodiments, the processor can trigger an alarm, which alarm can be audible, visual, and/or haptic, when at least one of: deformation of the primary coil exceeds a deformation-threshold level, or power transfer drops below a transfer-threshold level; in some embodiments, the transfer-threshold level specifies a predetermined amount of transferred power in a predetermined amount of time, and See also at least paragraphs[0017], [0040], and [0061] of Hansen (i.e., Hansen teaches the processor, which is part of an implantable system controller, can trigger and alert and/or alarm when power transfer drops below a transfer-threshold level)); but the combination of Dague and Hansen still do not expressly teach disabling the alert that is generated after a first predetermined period of time when a power efficiency transfer between the transmission coil and the receiving coil is below a first predetermined threshold in a second mode.
However, Rudser teaches disabling the alert that is generated after a first predetermined period of time when a power efficiency transfer between the transmission coil and the receiving coil is below a first predetermined threshold in a second mode (FIGS. 1-2, paragraph[0042] of Rudser teaches switching to battery 225 power may provide a temporary charge until the battery 225 is depleted; although the battery may deplete relatively quickly (as compared to the battery 125 associated with the external electronics 130), the power stored therein may be enough to suppress any detection of a change in power source by the power source detection circuit 129, since the power from the battery 225 will appear to the power source detection circuit 129 to be power from an external source; and thus, in cases of brief fluctuations in power, the battery may prevent the triggering on an unnecessary alert by the external electronics 130, but in the event of a longer outage (e.g., indicative that the device is disconnected from the vehicle power), the battery 225 will deplete and the power source detection circuit 129 will trigger the desire alert, and See also at least paragraphs[0032]-[0037] of Rudser (i.e., Rudser teaches triggering an alert in an event of a long outage but preventing the triggering of the alert if there are brief fluctuations)).



Potentially Allowable Subject Matter
Claims 3, 6, 8-9, 12, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because for each of claims 3, 6, 8-9, 12, and 17-19 the prior art references of record do not teach the combination of all element limitations as presently claimed.

















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621